Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-9-2008

USA v. Wilson
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-5082




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Wilson" (2008). 2008 Decisions. Paper 1042.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1042


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                     NOT PRECEDENTIAL

             UNITED STATES COURT OF APPEALS
                  FOR THE THIRD CIRCUIT


                            No. 06-5082




                 UNITED STATES OF AMERICA

                                 v.

                       DEION L. WILSON,

                                            Appellant


           On Appeal from the United States District Court
              for the Western District of Pennsylvania
                         (No. 06-cr-00097)
             District Judge: Hon. Terrence F. McVerry


             Submitted Under Third Circuit LAR 34.1(a)
                         March 13, 2008

Before: FUENTES, CHAGARES, and VAN ANTWERPEN, Circuit Judges.

                       (Filed: June 9, 2008)




                    OPINION OF THE COURT
CHAGARES, Circuit Judge.

       Deion L. Wilson appeals the judgment entered by the District Court after a jury

found Wilson guilty of being a felon in possession of a firearm, in violation of 18 U.S.C.

§ 922(g)(1) and § 924(e)(1). Wilson contends that the District Court erred in: (1)

admitting evidence that currency was found in Wilson’s motel room and that Wilson used

counterfeit drugs to purchase the firearm in question; and (2) excluding evidence offered

under Federal Rule of Evidence 807. Because we find that the District Court properly

considered and ruled on the contested evidence, we will affirm the District Court’s

judgment.

                                             I.

       As we write only for the parties, our summary of the facts is brief. In the summer

of 2005, Wilson allegedly obtained a nine millimeter Taurus handgun from Delfine

Bredniak, in exchange for counterfeit drugs. On February 9, 2006, Wilson checked into a

motel in Washington, Pennsylvania, where a housekeeper, Rebecca Grandon, saw the gun

in Wilson’s room. The motel contacted the Pennsylvania state police, who determined

that Wilson was prohibited from possessing firearms because of his criminal history. The

police then obtained a search warrant and went to the motel. A search of Wilson’s room

revealed a large black jacket with the loaded Taurus, jeans with $87 in a pocket, and

another pair of jeans containing $1700. Wilson identified the pants and currency as

belonging to him, but disclaimed ownership of the jacket and gun. DNA evidence



                                             2
subsequently indicated that Wilson had worn the jacket.

       On March 14, 2006, a grand jury in the Western District of Pennsylvania returned

a one-count indictment against Wilson, charging him with possession of a firearm by a

convicted felon in violation of 18 U.S.C. § 922(g)(1) and § 924(e)(1). Prior to his

September 2006 jury trial in the United States District Court for the Western District of

Pennsylvania, Wilson filed in limine motions to prohibit the introduction of evidence of

drugs and a large amount of cash found in Wilson’s motel room and of the alleged

transaction during which Wilson traded counterfeit drugs for the firearm at issue. The

District Court granted Wilson’s motion in regard to the drugs, but allowed the admission

of evidence of the cash and firearm transaction. The court also denied a motion by

Wilson to introduce hearsay evidence at trial pursuant to Federal Rule of Evidence 807.

A jury found Wilson guilty, and the District Court sentenced him to 262 months

imprisonment on December 8, 2006. This appeal followed. We have jurisdiction

pursuant to 28 U.S.C. § 1291, and we will affirm.

                                            II.

       Wilson first asserts that the District Court improperly admitted evidence that

currency was found in Wilson’s motel room and that Wilson used counterfeit drugs to

purchase the nine millimeter Taurus. We review a district court’s decision to admit or

exclude evidence for abuse of discretion, United States v. Retos, 25 F.3d 1220, 1227 (3d

Cir. 1994), and determine that no such abuse of discretion occurred in this case.



                                             3
       Wilson argues that under United States v. Sampson, 980 F.2d 883, 886 (3d Cir.

1992), “before a district court can admit evidence of prior bad acts,” it must determine

whether the evidence is relevant to the defendant’s propensity to commit the crime and

consider whether the probative value of the evidence outweighs its prejudicial effect.

Appellant Br. at 12. Wilson contends that the District Court should have characterized

the presence of cash in the room as evidence of a prior bad act and therefore applied

Sampson’s balancing test. In fact, the District Court did conduct an on-the record

balancing test concerning the cash, and determined that the potential of prejudice was

outweighed by the probative value of that particular evidence.1 Moreover, the court

properly concluded that the evidence of possession of the currency–not a crime itself–was

relevant under Federal Rule of Evidence 401, permitting the Government to make a

spatial relationship argument with regard to the cash claimed by Wilson and the nearby

firearm. See Appendix (App.) 71.

       Wilson also argues that the District Court improperly admitted evidence that

Wilson obtained the Taurus from Delfine Bredniak by trading what was purported to be

drugs for the gun. He asserts that the court erred in finding this alleged exchange to be

direct evidence of a transaction that resulted in the Taurus being transferred to Wilson



       1
               The District Court incorrectly stated that “the Court does not find that the
potential of prejudice to the defendant is outweighed by the probative value of that
particular evidence.” App. 71-72 (emphasis added). It is evidence from the subsequent
actions taken by the District Court in admitting the evidence that the proper test was
applied and either the District Court misspoke or the record is incorrect.

                                              4
two or three months prior to its discovery in his motel room. Wilson argues that because

the court did not characterize Bredniak’s testimony as evidence of a prior bad act, it failed

to conduct the requisite Rule 404(b) balancing test. We disagree. Bredniak’s testimony

related to Wilson’s initial procurement of the firearm he was charged with possessing;

therefore, Rule 404(b) was not implicated. See United States v. Gibbs, 190 F.3d 188, 217

(3d Cir. 1999) (“Rule 404(b) . . ., does not apply to evidence of uncharged offenses

committed by a defendant when those acts are intrinsic to the proof of the charged

offense.”). As the District Court explained, it allowed Bredniak’s testimony “because it

was relevant regarding the circumstances of how and when Wilson initially came into

possession of the firearm.” United States v. Wilson, 2006 WL 2924787 at *2 (W.D. Pa.

2006). Furthermore, “[t]he government did not emphasize the drug-related aspect of the

transaction at all at trial,” nor did Wilson object during Bredniak’s testimony, instead

“vigorously cross-examin[ing] Bredniak regarding inconsistencies between Bredniak’s

trial testimony that Wilson provided him with real drugs and Bredniak’s testimony that he

had received counterfeit drugs from Wilson.” Id.

                                             III.

       Additionally, Wilson contends that the District Court’s decision to exclude the

testimony of Wilson’s private investigator was wrong. Wilson sought to introduce

evidence that a private investigator hired by Wilson had phone conversations with a local

bartender, Renee Russell. Russell allegedly informed the investigator that Rebecca



                                              5
Grandon, the housekeeper who saw Wilson’s gun at the motel, had a personal relationship

with Wilson that soured and Grandon wished to get even with Wilson. Because Russell

rebuffed Wilson’s subpoena attempts, Wilson moved to admit his investigator’s account

of Russell’s alleged phone statements. The District Court excluded the private

investigator’s testimony as inadmissible hearsay under Federal Rule of Evidence 807

because it could not “find any . . . circumstantial guarantees of trustworthiness.” App.

243.2 A district court’s finding “on the question whether hearsay possesses the

guarantees of trustworthiness required by Rule 807 is reviewed for clear error.” United

States v. Wright, 363 F.3d 237, 246 (3d Cir. 2004). The record reflects no clear error, and

we will uphold the District Court’s determination.

       The Rule 807 residual hearsay exception is “to be used only rarely, and in

exceptional circumstances,” and is meant to “apply only when certain exceptional

guarantees of trustworthiness exist and when high degrees of probativeness and necessity

are present.” United States v. Bailey, 581 F.2d 341, 347 (3d Cir. 1978) (addressing the

old residual hearsay exceptions contained in Rules 803(24) and 804(b)(5), which were

combined and transferred to the new Rule 807 in 1997). In assessing the guarantees of



       2
               As the residual hearsay exception, Rule 807 permits the admission of
hearsay evidence possessing “circumstantial guarantees of trustworthiness,” if the trial
court determines that: “(A) the statement is offered as evidence of a material fact; (B) the
statement is more probative on the point for which it is offered than any other evidence
which the proponent can procure through reasonable efforts; and (C) the general purposes
of these rules and the interests of justice will best be served by admission of the statement
into evidence.” Fed. R. Evid. 807.

                                              6
trustworthiness, factors to consider include whether: (1) the declarant was known and

named; (2) the statement was made under oath; (3) the declarant knew his assertions were

subject to cross-examination; (4) the statement was based on personal knowledge; (5) the

declarant had motivation to lie; (6) the statement was corroborated; and (7) the declarant

was qualified to make the assertion. See Bohler-Uddeholm Am., Inc. v. Ellwood Group,

Inc., 247 F.3d 79, 113 (3d Cir. 2001). Here, the declarant did not make the statement

under oath, nor could the court be certain that the person on the other end of the phone

actually was Renee Russell. Moreover, as the District Court noted, Wilson’s counsel

never asked Rebecca Grandon during cross-examination whether she was familiar with an

individual named Russell. Before the District Court, Wilson’s primary argument in favor

of admission of the private investigator’s testimony was that Renee Russell had “no

reason to lie,” App. 240, and he now argues that a person “speaking to a stranger about a

matter in which they have no involvement or interest, will generally make truthful

statements.” Appellant’s Br. at 28. This is not an “exceptional guarantee of

trustworthiness.”

                                            IV.

       For the foregoing reasons, we will affirm the judgment of the District Court.




                                             7